DETAILED ACTION
	The instant application is a national stage entry of PCT/JP2018/037651, filed 10 October 2018, which claims foreign priority to JP2017-198297, filed 12 October 2017.
	The preliminary amendment filed 09 April 2020 is acknowledged. Claims 1-18 are pending in the current application. Claims 8-10, 13-15, 17 and 18 are withdrawn as being drawn to a non-elected invention, see below. Claims 1-7, 11, 12 and 16 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 11, 12 and 16 in the reply filed on 07 September 2021 is acknowledged.
Applicant’s election without traverse of curcumin as a species of guest molecule in the reply filed on 07 September 2021 is acknowledged. To expedite prosecution of the instant application, the election of species has been expanded to include polyphenol guest molecules per paragraph [0082] of the instant PGPub.  
Claims 8-10, 13-15, 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 September 2021.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabayashi et al. (World J. Microbiol. Biotechnol., 2016, vol. 32, no. 206, 7 pages, cited in PTO-892).
Hirabayashi et al. teach the use of β-1,3-1,6-glucan (hereinafter beta-glucan) as a food supplement, and therapeutic agent due to its antitumor, immunomodulatory, and antioxidant properties (p.1, right col., first para). Hirabayashi et al. disclose a beta-glucan  from Aureobasidium pullulans that is water soluble, and has an average molecular weight of 128,000 Da after hydrothermal treatment, and the solubility in water is approximately 10% (w/w), (abstract). Hirabayashi et al. disclose the aforementioned beta-glucan was subjected to hydrothermal treatment, concentrated by ultrafiltration, autoclaved, and lyophilized (i.e. a powder), (p.2, second para). Hirabayashi et al. disclose dissolving a sample of the beta-glucan in D2O at 30 mg/mL, i.e. 3% w/w at 25 °C (p.2, NMR analysis). Hirabayashi et al. disclose determining the solubility by starting with a sample solution at 1.2 g/10 mL, i.e. 12% w/w. Hirabayashi et al. disclose the solubility of the beta-glucan was approximately 10% w/w at 25 °C (fig. 6). 
Hirabayashi et al. teach a beta-glucan meeting the structural limitations of instant claim 1. In addition, Hirabayashi et al. disclose preparing the beta-glucan in the same way described by the Specification (para [0039], [0048]-[0055]). Specifically, Hirabayashi et al. disclose removing through hydrothermal treatment and ultra-filtration beta-glucans having a large particle size from a raw material containing beta-glucans. This step reads on preparing the “pre-composition” as described in the aforementioned passages of the Specification. Hirabayashi et al. disclose subsequently lyophilizing the ultra-filtered solution, i.e. reads on the step of lyophilizing the pre-composition per instant claim 8. The obtained beta-glucan has a saturation solubility in water at 25 °C that meets the structural limitation of instant claim 1. 
In addition, the Specification discloses “by reducing the molecular weight…the formation of β-1,3-1,6-glucans with a large particle size is less likely to occur” (see para [0049] of PGPub). The Specification discloses the upper limit molecular weight is 200,000 Da and the lower limit molecular weight is 2,000 Da. 
Hirabayashi et al. is expressly concerned with preparing a water-soluble beta-glucan having a reduced molecular weight, and characterized the beta-glucan as having an average molecular weight of 128,000 Daltons. And Hirabayashi et al. disclose the beta-glucan as having a saturation solubility of about 10% w/w at 25 °C. 
Thus, while Hirabayashi et al. does not expressly disclose the particle size distribution of the lyophilized beta-glucan, the beta-glucan of Hirabayashi et al. is expected to have the same particle size distribution recited in instant claims 2, 3, 5, and 6. The same rational applies to instant claim 7. 
See MPEP 2112.01. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
 beta-glucans discussed in Hirabayashi et al.  Accordingly, it has been established that the prior art beta-glucan, which has been prepared from the same raw glucan source disclosed by the Specification (i.e. Aureobasidium pullulans, see Applicant’s Example 1), has been reduced in molecular size, subjected to ultrafiltration and lyophilization, and has a saturation solubility that lies in the claimed range, demonstrates a reasonable probability that it is either identical or sufficiently similar to the claimed beta-glucan that whatever differences exist are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. Merely because a characteristic of a known beta-glucan is not disclosed in a reference does not make the known beta-glucan newly patentable. 
Thus, the disclosure of Hirabayashi et al. anticipates claims 1-7 of the instant application.

Claim(s) 4, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (JP2016-113381, original document and machine translation cited in PTO-892).
Suzuki et al. teach a beta-1,3-1,6-glucan inclusion complex comprising a hydrophobic guest molecule (summary, claim 1). Suzuki et al. teach hydrophobic substances suitable as inclusion agents include polyphenols such as curcumin (para [0024]). Suzuki et al. teach the glucan concentration depends on the solubility of the beta-glucan, wherein the solubility depends on the molecular weight and degree of side chain braining (para [0034]). Suzuki et al. teach a post-thaw reconstituted beta-glucan at five concentrations including 1.25 wt.% and 2.5 wt.% (para [0035] and table 1). Suzuki et al. teach using 4-(4-nitrophenylazo)anisole as a guest molecule (i.e. a polyphenol, para [0041]). Suzuki et al. teach preparing the complex at 25 °C (para [0042]). Suzuki et al. teach cyclodextrin as an alternative polysaccharide that can form an inclusion complex with a hydrophobic guest molecule (see e.g. paragraphs [0005]-[0006]). 

Thus, the disclosure of Suzuki et al. anticipates claims 4, 11 and 16 of the instant application

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. in view of Suzuki et al.
Hirabayashi et al. teach as discussed above.
Hirabayashi et al. do not expressly disclose an inclusion complex in which a guest molecule is enveloped in beta-glucan (instant claims 11).
Suzuki et al. teach as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an inclusion complex in which a guest molecule is enveloped in beta-glucan.
One having ordinary skill in the art would have been motivated to prepare an inclusion complex in which a guest molecule is enveloped in beta-glucan, such as curcumin, because Hirabayashi et al. recognize beta-glucan as having therapeutic utility and Suzuki et al. teach the use of beta-glucan as an inclusion complex in which guest molecules like curcumin can be enveloped. Specifically, Suzuki et al. teach the use of beta-glucan as an inclusion complex to envelope guest molecules such as curcumin because it allows for the solubilization of hydrophobic (water-insoluble) molecules. In addition, Hirabayashi et al. successfully used beta-glucan to solubilize a guest molecule. Thus, the ordinary artisan would have had a reasonable expectation of success in preparing an inclusion complex comprising beta-glucan and curcumin. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. in view of Suzuki et al. as applied to claims 1-7, 11 and 16 above, and further in view of Jantarat et al. (Tropical Journal of Pharmaceutical Research, 2014, vol. 3, no. 8, pp. 1215-1223, cited in PTO-892).

Hirabayashi et al. do not expressly wherein the complex is in powder form (instant claim 12).
Suzuki et al. teach as discussed above.
Jantarat et al. teach preparing β-cyclodextrin inclusion complexes, wherein curcumin is the enveloped guest molecule (title). Jantarat et al. teach preparing the complexes using solvent evaporation (CSE), freeze drying (FD), and pH shift (abstract). Jantarat et al. found CSE and FD gave a high content of curcumin, particularly in comparison to pH shift. In addition, the solubility of curcumin was significantly increased. Jantarat et al. also found CSE and FD yielded a more stable complex. Jantarat et al. teach CSE and FD methods yielded an inclusion complex powder (p.1216, last para). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a beta-glucan/curcumin inclusion complex powder.
Starting from Suzuki et al., the skilled artisan would have looked to the teaching of Jantarat et al. because they are both concerned with the preparation of inclusion complexes having an enveloped guest molecule, for the purpose of improving the solubility of the guest molecule. Suzuki et al. recognized inclusion complexes can be prepared from beta-glucan or cyclodextrin, and guest molecules include curcumin. The skilled artisan would have been motivated to prepare a powder of the inclusion complex of Suzuki et al. because Jantarat et al. found forming a powder via common solvent evaporation or freeze drying increased the solubility and stability of the curcumin guest molecule. The ordinary artisan would have had a reasonable expectation of success because Suzuki et al. teach cyclodextrin and beta-glucan as suitable alternatives for encapsulating guest molecules, and both references teach the aforementioned polysaccharides can be used to encapsulate curcumin for the purpose of improving its solubility. Suzuki et al. teach beta-glucan can be used to encapsulate curcumin and Jantarat et al. teach cyclodextrin can encapsulate curcumin. 
prima facie obvious over the combined teaching of the prior art.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623